10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

“ae

28

Case 2:20-cr-00154-JFW Document 24 Filed 06/01/20 Pageiof2 Page ID #:90

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
MACK E. JENKINS (Cal. Bar No.242101)
VERONICA DRAGALIN (Cal. Bar No. 281370)
Assistant United States Attorney
Public Corruption and Civil Rights Section
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-2091
Facsimile: (213) 894-2927
Email: mack.jenkins@usdoj.gov
veronica.dragalin@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. CR 20-154-JFW

Plaintiff, STIPULATED REQUEST FOR FINDINGS OF
FACT PURSUANT TO THE CARES ACT

 

 

Ve
JUSTIN JANGWOO KIM,

Defendant.

 

 

 

 

Plaintiff United States of America, by and through its counsel
of record, the United States Attorney for the Central District of
California and Assistant United States Attorneys Mack E. Jenkins and
Veronica Dragalin, and defendant JUSTIN JANGWOO KIM (“defendant”), by
and through his counsel of record, David Vaughn, hereby jointly apply
for an order setting forth the Court’s findings of fact in support of
a determination that the guilty-plea hearing in this case may proceed

by video teleconference under § 15002(b) of the CARES Act. Defendant

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
205
26
27

28

 

 

Case 2:20-cr-00154-JFW Document 24 Filed 06/01/20 Page 2of2 Page ID#91

and his counsel have discussed proceeding with the guilty-plea
hearing via video teleconference, and defendant has confirmed his
assent to this process.

This stipulation is based on the files and records in this case,
as well as the concurrently filed proposed findings.
Dated: May 29, 2020 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

Veronies. yryow
VERONECA DRAGALIN
MACK E. JENKINS

Assistant United States Attorney

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Sone i Loe
Dated: May29, 2020

DTD VAUGHN
Attorney for ef eendiant
JUSTIN JANGWOO KIM

 
